DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on 05/17/2022.
Claims 1-20 are pending in the instant application.
Claims 1, 3, 13 & 20 are amended.

Response to Arguments
Applicant's remarks filed 05/17/2022, page 7, regarding the objection of the Abstract have been fully considered, but they are not persuasive. The Examiner respectfully disagrees with the Applicant’s assertion that the Abstract is in a proper format. The Applicant’s Abstract now contains the phrase, “A filter for video coding is provided […],” contains language that is in the alternative, requiring the reader to go into the Specification for additional detail. MPEP § 608.01(c). states that the Abstract, “[…] should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.” Correction is required.
Examiner recommends deleting, “is provided,” from the Abstract to obviate this objection.

Applicant's remarks filed 05/17/2022, pages 7-8, regarding the double patenting rejection of claims 1-6, 8-10, 12, 14-15 & 18-20 have been fully considered, and are persuasive. Applicant has filed a terminal disclaimer with respect to co-pending application 17/139,900. The provisional double patenting rejection is withdrawn.

Applicant's remarks filed 05/17/2022, pgs. 8-11, regarding the rejection of claims 1-2, 5, 18 & 20 under 35 U.S.C. § 103 have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Zhang (US 2011/0002386 A1) (hereinafter Zhang) in view of Zhai et al. (US 2014/0362159 A1) (hereinafter Zhai), further in view of Katsavounidis et al. (US 2004/0252758 A1) (hereinafter Katsavounidis), and further in view of Lim et al. (US 2014/0286392 A1) (hereinafter Lim) as outlined below.
In response to Applicant’s remark that Examiner’s previously-cited references do not show the Applicant’s claim limitations, the Examiner directs Applicant’s attention to the rejection of claims 1-2, 5 & 18-20, where Applicant’s newly-recited claim limitations are now addressed by Zhai as outlined below.
Furthermore, Applicant asserts in pg. 9 that Zhang fails to disclose, “scanning a current pixel of the block and neighboring pixels of the current pixel according to a predefined scan template, wherein the block is a reconstructed block or a predicted block.”
The Examiner respectfully disagrees. In paragraph [0034], Zhang discloses that the transform module, “scans prediction residues of a plurality of pixels” in step 609, and, “scans the pixels according to the specific scanning order to obtain the prediction residues.” The Examiner reads the prediction residues as pixels in the claimed, “predicted block,” and the specific scanning order as the claimed, “predefined scan template.” Further, when Zhang’s transform module scans the pixels within the prediction residues using the specific scanning order, the pixel being looked at, or scanned, is the current pixel that is located amongst its own neighboring pixels, and as the transform module scans more pixels according to the specific scanning order, it is scanning the neighboring pixels of the current pixel. Therefore Zhang discloses, “scanning a current pixel of the block and neighboring pixels of the current pixel according to a predefined scan template, wherein the block is a reconstructed block or a predicted block.”
The Applicant next submits that Zhang fails to disclose, “obtaining spectrum components by performing transform for the current pixel and the neighboring pixels.”
The Examiner respectfully disagrees. In Paragraphs [0032]-[0034], Zhang discloses, “transform types represent transforms with different transform coefficient sets. Some popular transform methods used in video coding include discrete cosine transform (DCT) and Karhunen Lòeve Transform (KLT).” The Examiner notes that transforming pixels using DCT or KLT converts pixel values into the frequency domain, which comprises of representing the pixels in a spectrum representation, or spectrum components. Therefore, Zhang discloses, “obtaining spectrum components by performing transform for the current pixel and the neighboring pixels.”
The Applicant then submits that Katsavounidis fails to teach, “obtaining filtered spectrum components based on a filtering parameter and the spectrum components.”
The Examiner respectfully disagrees. In Paragraphs [0220]-[0257] and Figs. 12-13, Katsavounidis discloses that, “the process then selectively filters 1240 the DCT coefficients and/or selectively limits QP values 1250 to relatively low values.” This indicates that the DCT transform coefficients, reading as spectrum components, are filtered accordingly with a running QP value, reading as a filtering parameter, to obtain filtered DCT transform coefficients, reading as the filtered spectrum components. Thus Katsavounidis teaches of, “obtaining filtered spectrum components based on a filtering parameter and the spectrum components.”
The Applicant next submits in pg. 13 that none of the prior art disclose obtaining filtered spectrum components based on a filtering parameter and the spectrum components when an absolute value of at least one of the spectrum components is less than a threshold.” However, this point is moot because Zhai is introduced to teach these newly-recited limitations as outlined in the rejection below.
The Applicant then submits in pg. 11 that Lim does not disclose, “obtaining filtered pixels by performing inverse transform for the filtered spectrum components; and generating a filtered block based on the filtered pixels.” 
The Examiner respectfully disagrees. In Paragraph [0055], Lim discloses, “a filtered reconstructed image generator 208 generates a filtered reconstructed image according to the previously determined information. For example, the filtered reconstructed image is reconstructed by inversely transforming a coefficient of the filtered reconstructed image in the transform domain.” The Examiner reads Lim’s “filtered reconstructed image,” as the Applicant’s, “filtered block based on the filtered pixels.” Furthermore, Lim discloses that, “the filtered reconstructed image is reconstructed by inversely transforming a coefficient of the filtered reconstructed image in the transform domain,” which indicates inverse transformation is performed upon the components in the transform domain, reading as the claimed, “filtered spectrum components.” Therefore Lim teaches of, “obtaining filtered pixels by performing inverse transform for the filtered spectrum components; and generating a filtered block based on the filtered pixels.” 
The Applicant lastly submits that Nassor fails to disclose the identified features in claim 1. However this point is moot because the Examiner relies upon Zhang, Zhai, Katsavounidis, and Lim to disclose the features of claim 1 as discussed above, and outlined in the rejection below. The Examiner merely relies upon Nassor to teach wherein the transform is a Hadamard transform as discussed in the rejection below. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore the rejection of claim 1, and similarly claim 20, is maintained under 35 USC 103.

Terminal Disclaimer
The terminal disclaimer filed on May 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the patent for co-pending application 17/913,900 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Specification
The Abstract is objected to because it contains language in the alternative. The phrase, “[a] filter for video coding is provided […],” is requiring the reader to go into the specification for further detail. Correction is required. See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 18 & 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2011/0002386 A1) (hereinafter Zhang) in view of Zhai et al. (US 2014/0362159 A1) (hereinafter Zhai), further in view of Katsavounidis et al. (US 2004/0252758 A1) (hereinafter Katsavounidis), and further in view of Lim et al. (US 2014/0286392 A1) (hereinafter Lim).

Regarding claim 1, Zhang discloses a method for processing a block, wherein the block comprises a plurality of pixels [Abstract, method for performing intra-prediction with plurality of pixels of a current block], wherein the method comprises:
	scanning a current pixel of the block and neighboring pixels of the current pixel according to a predefined scan template, wherein the block is a reconstructed block or a predicted block [Paragraphs [0032]-[0034], Fig. 6, Transform module scans prediction residues, of reconstructed or prediction block, of a plurality of pixels, that are current pixels and neighboring pixels according to scanning order based on transform type]; and
	obtaining spectrum components by performing transform for the current pixel and the neighboring pixels [Paragraphs [0032]-[0034], Fig. 6, Transform module converts prediction residues to transform values, as spectrum coefficients through DCT or KLT];
	However, Zhang does not explicitly disclose obtaining filtered spectrum components when an absolute value of at least one of the spectrum components is less than a threshold.
	Zhai teaches obtaining filtered spectrum components when an absolute value of at least one of the spectrum components is less than a threshold [Paragraphs [0019], A hard thresholding may be performed followed by inverse transform, a filtered version of the square pixel region may be obtained. Hard thresholding may be defined as a function or operation that may set a coefficient to zero (filtered spectrum components) if the coefficient's absolute value may be lower than certain threshold value].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to incorporate and post-processing operation of Zhai as above, to improve processing of video data that improves visual quality more adaptively by post-processing using hard thresholding to obtain filtered pixel regions (Zhai, Paragraphs [0004] & [0019]).
	However, Zhang and Zhai do not explicitly disclose obtaining filtered spectrum components based on a filtering parameter and the spectrum components.
	Katsavounidis teaches obtaining filtered spectrum components based on a filtering parameter and the spectrum components [Paragraphs [0220]-[0257], Figs. 12-13, Filtering the DCT transform coefficients, as spectrum components, accordingly with running QP value, as filtering parameters, to obtain filtered DCT transform coefficients, as filtered spectrum components].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to incorporate and implement the DCT filtering techniques of Katsavounidis as above, for DCT filtering advantageously reduces the number of bits used to encode a picture, which can preserve compliance with occupancy levels for buffer models while improving picture quality over a conventional technique to preserve bits, such as an increase in the value of the quantization parameter QP (Katsavounidis, Abstract).
	Lastly, Zhang, Zhai, and Katsavounidis do not explicitly disclose obtaining filtered pixels by performing inverse transform for the filtered spectrum components; and generating a filtered block based on the filtered pixels.
	Lim teaches of obtaining filtered pixels by performing inverse transform for the filtered spectrum components; and generating a filtered block based on the filtered pixels [Paragraphs [0033]-[0055], Inversely transforming coefficients of the filtered reconstructed image filtered in the transform domain, as filtered spectrum coefficients, and generating filtered reconstructed image, as filtered blocks of pixels].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to incorporate and implement the inverse transform of Lim as above, to inversely transform filtered coefficients and reconstruct the filtered image for viewing (Lim, Paragraph [0033]-[0055]).

Regarding claim 2, Zhang, Zhai, Katsavounidis, and Lim disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
	Furthermore, Katsavounidis teaches wherein the filtered spectrum components are obtained by using a look up table (LUT) [Paragraphs [0218]-[0257], Filtered spectrum components are obtained from the determination of filtering strengths using Tables III-VII].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to incorporate and implement the DCT filtering techniques of Katsavounidis as above, for DCT filtering advantageously reduces the number of bits used to encode a picture, which can preserve compliance with occupancy levels for buffer models while improving picture quality over a conventional technique to preserve bits, such as an increase in the value of the quantization parameter QP (Katsavounidis, Abstract).

Regarding claim 5, Zhang, Zhai, Katsavounidis, and Lim disclose the method of claim 2, and are analyzed as previously discussed with respect to the claim.
	Furthermore, Katsavounidis teaches wherein the filtering parameter is derived based on a codec quantization parameter (QP) [Paragraphs [0220]-[0257], Figs. 12-13, Filtering DCT transform coefficients, as spectrum components, are performed accordingly with running QP value, as filtering parameter].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to incorporate and implement the DCT filtering techniques of Katsavounidis as above, for DCT filtering advantageously reduces the number of bits used to encode a picture, which can preserve compliance with occupancy levels for buffer models while improving picture quality over a conventional technique to preserve bits, such as an increase in the value of the quantization parameter QP (Katsavounidis, Abstract).

Regarding claim 18, Zhang, Zhai, Katsavounidis, and Lim disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
	Furthermore, Katsavounidis teaches wherein the method is applied when conditions are satisfied, wherein the conditions depend on at least one of: the block has non-zero residual signal; a size of the block; an aspect ratio of the block; a prediction mode of the block; a prediction mode of the block in intra; or a prediction mode of the block in inter [Paragraphs [0220]-[0257], Figs. 12-13, accordingly with running QP value being greater than a threshold, the running QP represents the amount of non-zero residual signals in a block after quantization].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to incorporate and implement the DCT filtering techniques of Katsavounidis as above, for DCT filtering advantageously reduces the number of bits used to encode a picture, which can preserve compliance with occupancy levels for buffer models while improving picture quality over a conventional technique to preserve bits, such as an increase in the value of the quantization parameter QP (Katsavounidis, Abstract).

Regarding claim 20, apparatus claim 20 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore apparatus claim 20 corresponds to method claim 1, and is rejected for the same rationale as used above.
Furthermore, Katsavounidis teaches of a memory comprising instructions; and one or more processors in communication with the memory, wherein the one or more processors are configured to execute the instructions, wherein the apparatus is an encoder or a decoder [Paragraphs [0042], Encoder 204 embodied by software executed on general-purpose computer, wherein software is embodied on tangible medium].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Zhang to incorporate and implement the hardware/software of Katsavounidis as above, to automate the process of encoding and decoding video (Katsavounidis, Paragraph [0041]-[0042]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2011/0002386 A1) (hereinafter Zhang), Zhai et al. (US 2014/0362159 A1) (hereinafter Zhai), Katsavounidis et al. (US 2004/0252758 A1) (hereinafter Katsavounidis), and Lim et al. (US 2014/0286392 A1) (hereinafter Lim) in view of Nassor et al. (US 2011/0188766 A1) (hereinafter Nassor).

Regarding claim 19, Zhang, Zhai, Katsavounidis, and Lim disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
However, Zhang, Zhai, Katsavounidis, and Lim do not explicitly disclose the particulars of claim 19.
Nassor teaches wherein the transform is a Hadamard transform [Paragraphs [0194], Hadamard transform based on oriented filters is applied in place of DCT transform].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to incorporate and implement the Hadamard transform Nassor as above, to further improve image equality and reduce the quantity of auxiliary data transmitted (Nassor, Paragraph [0026]).

Allowable Subject Matter
Claims 3-4 & 6-17 would be allowable if rewritten to overcome the double patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Dependent claims 3-4 & 6-7 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:      
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. The various claimed limitations mentioned including wherein a filtered spectrum component F(i, σ) is derived by:
F(i,σ) = {R( i ), Abs  ( R( i ) ) ≥ THR 
LUT(R(i),σ) , R(i) > 0 
-LUT(-R(i),σ) , R(i) ≤ 0}
wherein i is an index of a spectrum component, R(i) is the spectrum component corresponding to index i, σ is the filtering parameter, LUT is an array representing the look up table, and THR is the threshold; wherein the predefined scan template is defined as a set of spatial or raster offsets relative to a position of the current pixel inside the reconstructed block; wherein at least one filtered pixel is placed to its original position according to the predefined scan template; wherein the filtered pixels are added to an accumulation buffer according to the predefined scan template, and wherein the accumulation buffer is initialized by zero before the obtaining filtered spectrum components; wherein differences between the  filtered pixels and corresponding unfiltered pixels are added to an accumulation buffer according to the predefined scan template, and wherein the accumulation buffer is initialized by unfiltered pixels multiplied by the maximum number of pixel values to be added in the block.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Dong (US 2019/0306503 A1): Deblocking is a step in video coding for removing distortions that may result from dividing a video frame into blocks, and encoding the video frame based on the blocks. Techniques described herein can include determining the activity in neighboring blocks along the boundary of the blocks, where the activity measures smoothness or complexity of pixels in the boundary area. An average of the activity can then be determined, as well a difference in the activity between the left block and the right block. The average activity and the difference in activity can then be used to determine a classification for the boundary area. The classification can further be used to select a filter to apply to the pixels in the boundary area. Once the filter have been applied, the blocks can be added to a reconstructed video frame.
Panda et al. (US 2007/0171988 A1): This disclosure describes adaptive filtering techniques to improve the quality of captured imagery, such as video or still images. In particular, this disclosure describes adaptive filtering techniques that filter each pixel as a function of a set of surrounding pixels. An adaptive image filter may compare image information associated with a pixel of interest to image information associated with a set of surrounding pixels by, for example, computing differences between the image information associated with the pixel of interest and each of the surrounding pixels of the set. The computed differences can be used in a variety of ways to filter image information of the pixel of interest. In some embodiments, for example, the adaptive image filter may include both a low pass component and high pass component that adjust as a function of the computed differences.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/           Primary Examiner, Art Unit 2487